IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0034
                               Filed August 21, 2019


IN THE MATTER OF J.E.,
Alleged to be Seriously Mentally Impaired,

J.E.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



        The respondent challenges the district court’s order of continued

involuntary inpatient commitment. AFFIRMED.



        Christina M. Shriver, Waterloo, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Potterfield, P.J., and Doyle and May, JJ.
                                               2


POTTERFIELD, Presiding Judge.

          J.E. challenges the district court’s order of continued involuntary inpatient

commitment.         J.E. maintains there is insufficient evidence to support the

determination he is a present danger to himself or others and requires continued

placement in an alternative care facility.               “An involuntary hospitalization

proceeding is triable as an ordinary action at law.” In re Melodie L., 591 N.W.2d

4, 6 (Iowa 1999). “Our review is for errors at law.” Id.

          J.E. has been involuntarily committed to the same 24-hour-care facility

since 2013. During that time, J.E. has asked for and received a number of

placement hearings.

          Pursuant to Iowa Code section 229.15 (2018), the chief medical officer

from the facility at which J.E. is committed completed a periodic report in October

2018.       The report indicated J.E. remained seriously mentally impaired and

needed full-time custody and care (though not in a hospital setting).                    The

hospitalization referee entered an order continuing J.E.’s placement at the 24-

hour-care facility. Pursuant to section 229.14A, J.E. requested a hearing for

review of placement.

          The hearing took place in November 2018.1                Afterward, the judicial

hospitalization referee found by clear and convincing evidence that J.E. remained

seriously mentally impaired and in need of treatment and full-time custody. The

referee noted:

          [J.E.] last had a placement hearing on June 16, 2018. As a result
          of that hearing Country View staff placed [J.E.] on a Medication
          Education Program. The results of that program were reported in

1
    We do not have a transcript of the hearing; it is unclear whether it was reported.
                                             3


       August, 2018. [J.E.] has serious medical issues including diabetes
       requiring daily shots and polydipsia which requires monitoring and
       restriction of fluid intake. [J.E.] clearly made efforts to be able to
       manage his medications during the time of the program. He
       learned to name his medications and to be able to state what they
       were prescribed for. However, despite his efforts he was only able
       to seek his medications without prompting fifty-three percent of the
       time. This is not sufficiently regular to keep him safe. He also
       continues to be irresponsible about his restricted fluid intake,
       stealing water and taking it to his room. Without supervision he is
       likely to consume too much liquid. His other behaviors which are
       barriers to [living] in a habilitation home include stealing things such
       as blankets and pillows from other patients and coming out of his
       room unclothed.

J.E. appealed the ruling to the district court, which affirmed the hospitalization

referee’s order, stating:

                It is the court’s determination that [J.E.] is unrealistic in his
       belief that he can continue to sell real estate and is able to live by
       himself. [J.E.] dresses inappropriately for the season and fails to
       follow a restricted diet as is necessary due to his diabetic condition.
       Additionally, he picks at his scalp and has caused numerous sores.
       Without proper reminders, he would fail to take his required
       medication. Although not violent or abusive, the above conditions
       make [J.E.] a danger to himself if he were not in a structured
       setting.
                Although [J.E.] seems to concede that he is need of
       assistance to see to his daily needs, he is requesting a less secure
       facility to allow him to live on his own. Testimony was presented
       that four separate treatment providers have been contacted as
       alternative placements for [J.E.]. All four providers have refused to
       accept respondent due to medication and elopement issues.
                The court further determines that [J.E.’s] commitment to
       Country View is appropriate unless or until a less restrictive
       alternative becomes available.

       Here, J.E. challenges the sufficiency of the evidence to support the

determination he is a present danger to himself and requires continued

placement in an alternative care facility.
                                           4


       As of July 1, 2018, Iowa Code section 229.1(20)2 provides:

               “Seriously mentally impaired” or “serious mental impairment”
       describes the condition of a person with mental illness and because
       of that illness lacks sufficient judgment to make responsible
       decisions with respect to the person's hospitalization or treatment,
       and who because of that illness meets any of the following criteria:
               a. Is likely to physically injure the person’s self or others if
       allowed to remain at liberty without treatment.
               b. Is likely to inflict serious emotional injury on members of
       the person’s family or others who lack reasonable opportunity to
       avoid contact with the person with mental illness if the person with
       mental illness is allowed to remain at liberty without treatment.
               c. Is unable to satisfy the person’s needs for nourishment,
       clothing, essential medical care, or shelter so that it is likely that the
       person will suffer physical injury, physical debilitation, or death.
               d. Has a history of lack of compliance with treatment and any
       of the following apply:
               (1) Lack of compliance has been a significant factor in the
       need for emergency hospitalization.
               (2) Lack of compliance has resulted in one or more acts of
       serious physical injury to the person’s self or others or an attempt to
       physically injure the person's self or other.

In other words, to support a finding of serious mental impairment, the State must

prove “that the individual: (1) has a mental illness, (2) lacks ‘sufficient judgment

to make responsible decisions with respect to the person’s hospitalization or

treatment’ because of the mental illness, and (3) is likely, if permitted to remain at

liberty, to be a danger to self or others.” In re M.E., No. 16-1479, 2017 WL

1278321, at *3 (Iowa Ct. App. Apr. 5, 2017) (citing Iowa Code § 229.1(20)).

       J.E. does not dispute he has a mental illness and lacks sufficient judgment

to make responsible decisions with respect to his treatment. He focuses his

argument on whether he presents a danger to himself or others and, as the State

puts it, how that intersects with his placement given that J.E. is seeking a less


2
  See 2018 Iowa Acts ch. 1056, § 7 (adding paragraph (d) and subparagraphs (1) and
(2)).
                                          5

restrictive level of care. See Iowa Code § 229.1(20)(a)-(d). At the hearing before

the district court, J.E. indicated his goal was to move into a group home setting

and then, ultimately, to live independently.

       J.E. is not able to satisfy his essential needs without assistance. See id.

§ 229.1(20)(c).   Following his June 2018 indication that he wished to live

independently in the community, the care facility put in place a medication

education program for J.E., who was instructed to request his medication without

prompting. From June 18 through August 14, J.E. asked for his medication—

including insulin, on which J.E. is dependent—only 92 out of 174 times.

Additionally, the director of behavioral health services at the facility where J.E. is

committed testified J.E. “needs constant encouragement on dressing in the

mornings so that he is appropriately dressed and areas covered.” The director

also discussed that J.E. is unaware when his blood sugar is low, so he fails to

take corrective action; at its most severe, this could cause J.E. to go into a

diabetic coma.       J.E. also has issues with incontinence and requires staff

intervention to clean himself and change his clothing.           There is sufficient

evidence to support the district court’s determination J.E. remains seriously

mentally impaired.

       Because J.E. is seriously mentally impaired, it is up to the court to

determine the appropriate placement for him. See id. § 229.14A(8). While J.E.

would like to reside in a group home, the evidence established the care facility

had contacted four habilitative homes, each of which denied placement for J.E.

due to his issues with medication management and elopement. We cannot say

the court erred in continuing J.E.’s placement in the 24-hour-care facility when
                                          6


there is no evidence a group home would accept J.E. Moreover, the court stated

in its order that it determined J.E.’s commitment to the care facility “is appropriate

unless or until a less restrictive alternative becomes available.” We understand

this statement to mean that if a place in a group home becomes available for

J.E., his placement could be modified.

       Because sufficient evidence supports the district court’s order of continued

involuntary inpatient commitment, we affirm.

       AFFIRMED.